Title: To Benjamin Franklin from Theodorus Swaine Drage, 2 March 1771
From: Drage, Theodorus Swaine
To: Franklin, Benjamin


In this long letter, from a man whom Franklin had sponsored for Anglican ordination almost two years before, the writer described his struggle to establish a missionary parish in the piedmont of North Carolina. The letter is in bad condition: the ink is faded, some of the pages are torn or stained, some clearly missing, so that the text as reproduced is at times conjectural and has occasional holes. Its vividness, nevertheless, compensates for its shortcomings. Although Drage was no master of English prose, he knew the neighborhood well after a year and a half in it; and it was a community in trouble and turbulence.
The root of his difficulties as a missionary of the Society for the Propagation of the Gospel was the church itself. With no bishop nearer than London to ordain clergy and remove the unfit, with no determination of where the right lay to appoint parochial rectors and no effective means of levying taxes for their salaries, the church in North Carolina languished. Its position was further weakened by the great influx of dissenters from the north, which was part of the colony’s sensational growth in population. Drage’s troubles, particularly with a vestry that refused to serve, were shared by many of his fellow clergymen; but he was perhaps singularly unfortunate in his parish, which was huge, controlled by a Presbyterian oligarchy, and almost out of touch with the distant seat of authority at New Bern. The dissenters among his parishioners insisted that they were defending their religious rights, as they had their civil, against British intrusion. He insisted on upholding the position of the Anglicans, for if he failed they would, he was convinced, either emigrate to other colonies or become absorbed into the sects.
He was writing at the height of the Regulator movement, which had its climax less than three months later in the Battle of Alamance. The part of his letter that describes the activities of leading Regulators and their opponents is too badly damaged to be of much value, but other parts explain much of what caused the unrest—the oppressive burdens laid upon the people by a corrupt and self-perpetuating clique of local officeholders. As the battle lines formed, Drage seems to have been caught in the middle. Although he lost no love on rioters, he was acutely aware of their grievances; and he was anxious that Franklin, as a friend of liberty, should also be aware of them.
The Regulator movement in the province collapsed after the Battle of Alamance, but Drage’s own troubles grew worse. He apparently never did get a salary, and for another two years or so lived on the contributions of a few faithful Anglicans. Then he gave up his parish, fruitlessly petitioned the legislature for redress, and moved to South Carolina. There he died in 1774.
 Dear Sir
March 2d. 1771
It is not from a want of a sense of the pleasure and Honour I have had in your long acquaintance and Friendship that I have not wrote since my arival in these parts. I had nothing to tell you but the common Ocurrencies of a voyage, or Inland Journey of near four hundred miles to a Town called Salisbury, a village of about Thirty houses mean in its buildings, but scituated in one of the finest climates in the world, as I have since experienced, Temperate in Summer, the nights always cool, the winter cold very moderate our rains for a day, then succeeds serene fine weather. It is the County Town of Rowan, which is composed of Chiltern and vale, watered with three fine Rivers, the Dan, the Yadkin, and the Catawba and plenty of Streams makes their Course into those Rivers. The Soil fertle and capable with small Industry to produce whatever desired. To what I attribute the fine climate is, there is a large ridge of mountains bounds it North and South and again East and West these mountains are cloathed with woods, and capable of producing the finest vines. This Country as the promised land was originally possessed by the Cananites. It is not my opinion, from spleen, but have the publick authority for it our Governor’s speech to the Assembly in November, when the late Governor Dobbs came over here, he brought a colony from his neighbourhood in Ireland, to be here provided for, they [were] put into Posts, others were made attornies, and the rest to live like soldiers upon free Quarter, you know it was an asylum for Thieves and cheats from the Northward, character was no exception against their being well received by their Countrymen and with those whom were not so there was a conformity in manners, the first setlers lived by the gun so were ferocious in their manners, many Hunters, Volunteers in the late Expeditions, Indrian Traders, and the Group is compleated by the People of Conegocheeke York and Cumberland Countys being I think all arrived here of late years, there hath been many also more civilized People who were circumscribed in their Lands in MaryLand, Virginia, also from Pennsilvania having not room to settle their children, many Germantown Quakers, and from whom the Colony hath some share of Industry. I shall now confine myself to speak of my own Parish of St. Lukes or County of Rowan 180 miles in length and 120 in breadth, which I have visited all over and more than once, and from the variety of People I have conversed, am the best acquainted of any person whatever of the real cause of our disorders here. Mr. Dobs’s Friends, and all the Scotch Irish are clanned in one Settlement together [and] had Interest enough to get the County Town adjacent, but no way a proper place, with respect to the Dimensions of the County, and not recommended by its extraordinary scituation. The Town is also full of them but they chose to have their Tribunal near as the Government of the County was intrusted to them exclusive of all others. They are Dissenters by Profession but of many various Sects, so never had a Teacher amongst them only Itinerant Preachers from the North, four or five in a year, who preach once at a place get collections made return with the money, and leave Political Instructions with the Elders. The last two years there is one setled amongst them in the lower part of the County: a church of England man is an abomination, much more a Parson, but I have got footing as their Rector. It is to be considered that these People are three hundred and odd miles from the Seat of Government, and scarce have three hundred and odd pence to carry them there any one of them. Charles Town is the market they go to so cannot Support the Grievances or Abuses of any particular officers, the officers can attend and one justifies the other. If they are Innocent, the others are Rascals and their Behaviour hath been so Irregular, and inexcusable as it gives a Countenance to what their opponents say. It is not force, the Friction only increases the heat, the cause is known, remove that and the Peace of the Country will be restored and they will become a healthy thriving People. Here is a kind of Police very suitable to the Scituation of the People in these distant parts. The freeholders every Easter monday are to choose twelve persons for a vestry, who are intrusted with the Care of the Church and Poor, but they take Care here, when they are chosen to evade the Law, by not Qualifieing, so starve the Parson and the Poor, by no Provision being made for them. But as these should be chosen out all parts of the County, they would be as the States of the County, to whom the People could make known their Grievances, and they would be a respectable Body, whose representations in either in the Courts, or to the Governor and assembly would be of weight, and the People would be easy under these as their Patrons. This hath been continual in Virginia. Also the Magistrates should be more numerous one in every Fifteen miles, but the case is in one place there is not a Magistrate in ninety, in others [none] who act in forty or Sixty. In the Irish Settlement they are numerous, and in other parts, not but Two who are of the Church of England, and one of them, an honest worthy old man they Indicted for Extortion. The bill was found as to which there could be no Question and the Person who set a foot the Prosecution was of the Grand Jury. When it came the next Court of Assize to be tried the same person was Foreman of the Petty Jury, and there were on that Jury, three others, who had been on the Grand Jury. On a Jurymans making an observation as to these three, they were removed but the Foreman stood, and though the Judge, made it appear that there was no Extortion proved, or any intention of it. The Foreman withdrew his Jury, and returned a verdict that he was not Guilty of the Indictment as to matter and form, there was a duplicity in order to reflect on his Character, and he had about eight or ten pounds costs. The Governor becoming acquainted that the Dissenting magistrates only acted desired of me, as I passed thro the Parish a List of People proper for that office, who were of the Church of England for the consideration of himself and the Council. I executed my trust with care for a New Commission was made out, in which several of the formor Magistrates were left out, but this commission was either purposely left behind by Frohawk and those who returned from Newbern, or concealed here, the same Magistrates sat, made up the County accounts, appointed the Jurys for the assizes, though all the Commissions for the militia officers, were carefully brought. I mention how little Governor or any the authority that is not according to their wish is to be regarded. Only for want of proper Magistrates the People executed their own Judgements, flogged those that stole, from thence took it into their heads to punish any person, whom they thought had offended, from thence they got the name of Regulators, than undertook in [poss?]ies to purge the Country of bad People. Thus from [illegible] than Force was necessary, otherwise these Insurgents could not be brought to Justice. Two partys were formed, both appeared in arms. But Husband’s scheme was to show his Perog[ative?] [torn] as he had got his People down, went freely [torn] Fear and without consulting his People [torn] to the most considerate amongst them [torn], the Governor upon their retreat sent an [torn] under the Stile of a conqueror, which did not [put them into a good?] humour. They observed that Fanning and [torn] Sheriffs and Lawyers, had his Ear, whe [torn] in a slight manner to him with [torn] they found it made little impression, the [torn] representations of those who were the cause of [torn] on, by their unjust oppressions. The Governor is a gentleman [and as a] man of Honour, and veracity, judged the same of thos[e who] assumed the character of such, and was deceived. Husband [had?] engaged with a Lawyer one Nash to give him three hundred and odd pounds to manage the Regulators affairs in the Law, and when he signed the agreement said he shoud pay about a Small part of it, so did not regard the Sum. Nash afterwards sued him and recovered. He than applied to the Regulators to pay their proportions, they said no, it was an agreement, which they were no way privy or assenting to and he must pay it himself, they were so disatisfied with their being seduced to Hilsborough, the Oath they had thro’ his means prematurely engaged in, and some other Conduct, as they were going to Flog him. Thus was he sinking, and they the sensible People and who had Property seeking means to restore the general Peace, but could not persuade themselves, that their Oath was illegal and so could be dispensed with, but had come to an agreement I think generaly, for I was concerned in this Transaction, to pay the Tax for the year 1769, as it was set out what each particular was, and they only excepted to one 4d. they [torn] to much, only they feared the than Sheriff Cole, would [torn] to the Treasury, as he was expensive and hard [torn] houses. They had at that Time as with [torn] opinion of him. Things seemed now [torn], and as these Combinations consist [torn] of People, one who seeks Justice, and the others [torn] from it. It was on the latter only that [torn] chief dependance; But an Accident [torn] are to blaze out again, as the [torn] also [?] the Grand and Petty Juries for the assize [and the?] Quarter Sessions preceding, and some of the Regu[lators] were to be Indicted at that court, and Tried upon their indictments. It was represented that a Set of Justices, who were Creatures of Colonel Fanning, had taken an opertunity when the other Justices were not on the Bench to pack a Jury, if not designed, it was certainly Impolitick. This was Imediately made Known by Circular Letters, all called upon in defence of their Libertys to Hilsborough, and the consequence was a most unjustifiable Riot at Hilsborough. The Ferocious men could be no longer restrained by the advice of the others, and so became their Masters, and thus Husbands became more formidable than before, and the more sober and discreet part are now afraid for themselves if they do not follow the Lead of these Ferocious Men. What was done as to the last assembly, appears to have no effect. Col. Fanning, who cleared himself of the accusations alledged against himself in the house, hath not yet done it in the minds of the People, you have read the State of Frohock, and no Peace will be restored until Fanning retires, and the other with his connections are removed from all Employments [page missing?] but now endeavour to Starve me out. There are nine hundred Families who profess now the Church of England, and about seven Thousand Souls, men, women, and children. They will not make Fifteen hundred, but are in Possession of their Patents, which is not the case with most of the others, so they are the Freeholders. The greatest number of the Magistrates is made out of them, for they take[?] the Qualifications sign the Test, and the members of the County are of them. They soon brow beat the other Magistrates and drove them from the Bench, thus assumed the whole Power. They name the Sheriffs, they also appoint the Grand and Petit Juries for the assize courts. They levy and adjust the County Tax. The Clerk of Sessions and assize is with them, for the offices are executed by two Brothers, but they in reality executed [as one?] man. From this Set have all the oppressions, and [torn] of the county in great part arose. They nominated to the Sherifdom Persons in low circumstance. The Sheriffs would declare the Tax to be more than it was and accordingly collect it which when discovered by the People, two Shillings a head extra, for it is Pole Tax, would tell them to come to Town themselves and bring their receipts they would pay them, forty sixty, or a hundred miles for two Shillings, by this means the Sherriff kept most of what he had. The money was permitted to lie in their hands a year or more after their Sheriffdom was expired, as they could not get in their deficiencys, than was setled by a committee of Justices. This was the Rule for the Treasurers receipt the Public Treasurer. They would yet collect Deficiencys after this, and to the Pocket. And it was observed that the Public moneys were short, yet the Sheriff who was in poor circumstances before, would become possessed of Negros and a trading man. This caused a Jealousy, and would take Dollars of the People at 6s. 6d. and pay them in at 8s. as to others they would spend great part of the money, and what they remitted to the Treasury would be there clipped again, the Sheriffs Securitys would conceal their own effects so it was hard [?] hearted to confine their Persons and they could swear themselves out as Insolvents. In Short, there was not [nought] omitted of oppression and vexation which their Powerful office was capable to inflict. Mr. Macullough, the present [?] Agent for this Province had large tracts of land in this county and the adjoining on which People had setled [illegible]. Many continued on that land and came to an agreement with him, others quitted, and a great Tract is desolate [illegible] to him a large sum of money. This ocasion [torn] move and indeed took away almost the [torn and illegible]. His conduct also added to the [illegible] who[?] was[?] forced[?] to flee by night they could have an [illegible] I[?] declare if he ever came here again he need not give himself the trouble of thinking how he shall [illegible] them. The present Clerk of Session, whose name is Frohawk was his agent and Surveyor. On this scarcity of money more suits commenced amongst the People. The Lawyers took high Fees from the Necessitous to keep off the Evil day. Those that wanted their money were liberal to get the Suit dispatched and often when the Cause was determined the Fees in Court exceeded the Suit. All the Tricks of office were playd, actions brought without the least foundation, in order to ruin People by way of Revenge, Executions retained or Issued ad libitum of the Clerk, no receipts given, and Issued tho satisfied a Second Time. Sheriffs officers furnished with blank writs, fomenting the People one against the other, went to one, told him such a one said this of you, if he would not bring an action of Scandal, returns to the other he succeeds the [page missing?] degree to another became more daring and committed the violencies at Hilsborough. Thus I have given you a fair State of our Grievances here, or the True cause of that confusion which prevails, which the Dissenters endeavour to avail themselves of, as the Friends of Government, but would have joined the rest of the People could they have prevailed with the People to have carried their first demands, to the Subversion of the constitution who aimed at only a Regulation as to the Public officers. And the violences committed, have been committed by the Dissenters principaly, tho represented to the assembly and Government it was by the People of the Church of England, tho they declared publickly while the assembly was Sitting, those up here, that if the Petition which was sent down to set aside the Test, was not complied with they would be worse Regulators than the others, whom they called Fools. They succeeded, and as it was merrily said the Government was become a Leakey Canoe, and they wanted to mend it with Church Leather. Every thing was granted them and they were equaly condescending and formed an act under the name of a Riot act, which intirely vests a Despotick Power in the Governor, and the life of a man is not worth a Button, if they have a mind to Scheme it to take it from him. It is to last but a year, so will not be sent home, and if seen at home would be an Eternal reproach to your Stand for Liberty, and the consequence is it hath only made the Regulating association the Stronger, thro fear. And when the Coroner appointed a Day, amongst the Scotch Irish to come and pay their Tax, These the principal Body of the Dissenters, not one came nigh to him. Husbands was expelled the House, and afterwards arrested and put in Jail for an impudent libel against one of the Judges. After the assembly broke up, he was still confined for want of Bail, a Large Body of People, to the amount of four hundred, with a waggon to every forty men set out, from this County to be joined by a greater number in Orange, and to march to Newburn. Those that went from hence were mostly Dissenters. They were to send Five persons down before them to bail Husbands, and if they did not meet him coming home, they were to go and break the Jail, which is in the same Town with the Governors Palace. This an Instance how little Sincerity there is in these People with respect to the Government, and of what little Efficacy the Proceedings of the late assembly have been towards restoring of the Public Peace. I must mention another anecdote. Frohawk who was Lt. Col. of Militia was to be at a muster of Four Companies of Militia, at the Moravian Town in October. They had formed a design to regulate him, that is Flog him, as they had done Fanning. I heard of it, and on Inquiry found it true. Frohawk got an account of it so did not come. The officers were afraid of a Riot, they desired me to stay as they knew I could Influence the People, also many of the Leading Regulators came early to endeavour to keep Peace, but as Frohawk was not there and the Major mustered them, there was better Order and Decency kept than could possibly be expected from such a Body of People, not the least offence or disturbance, yet when he was at Newburn and the Colonel gave up his Commission, the Governor was such a Stranger to what a light he stood in with respect to the People that he made him Colonel.
This letter comes by two Germans honest Planters here they will shew you their Business and should it be convenient would recommend them to the notice of your Friends. They and those on whose part they come, have not been Regulators, tho many of them have suffered very considerably by the publick officers.
What I have wrote, I do not consider as a Secret, and you have leave to communicate it as you see proper. It is late a Saturday night so must Stop my Pen, and these men go tomorrow Evening. All I can say I am well. May God continue your health is the Sincere wish of your Sincere Friend and oblidged Servant
Theodorus Swaine DrageRector of St. Lukes Parishin the County of Rowanin the Province of NorthCarolina, at Salisbury.
A Letter by the Charles Town Packet directed to the care of Wm. Glen & Son Merchants in Charles Town will come to hand.
 Endorsed: Revd Mr Swaine Drage No. Carolina Salisbury Mar. 2d. 71